Case: 1:19-Cv-01579 Document #: 1 Filed: 03/05/19 Page 1 of 5 Page|D #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE CHICAGO PAFNTERS
AND DECORATORS PENSION FUND,
TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS HEALTH AND
WELFARE FUND, TRUSTEES OF THE
CHICAGO PAINTERS AND DECORATORS
DEFERRED SAVINGS FUND, TRUSTEES OF
THE CHICAGO PAINTERS AND
DECORATORS APPRENTICESHIP FUND,
TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS SCHOLARSHIP FUND,
AND TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS JOINT

)

)

)

)

)

)

)

) N0. 19-cv-1579
)
)
)
§

COOPERATION TRUST FUND, ) Magistrate Judge:

)
)
)
)
)
)
)
)
)
)
)
)
)

Judge:

Plaintiffs,

V.

COMMERCIAL CONSTRUCTION INC.,
an Illinois Corporation,

Defendant.
COMPLAINT
Plaintiffs, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
PENSION FUND, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
HEALTH AND WELFARE FUND, TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS DEFERRED SAVINGS FUND, TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS APPRENTICESHIP FUND, TRUSTEES OF THE CHICAGO

PAINTERS AND DECORATORS SCHOLARSHIP FUND, and TRUSTEES OF THE

Case: 1:19-cv-01579 Document #: 1 Filed: 03/05/19 Page 2 of 5 Page|D #:2

CHICAGO PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND, by
their attorneys, Donald D. Schwartz, James R. Anderson, Brian C. James, and ARNOLD AND
KADJAN LLP, complain against Defendant COMMERCIAL CONSTRUCTION INC., an
lllinois corporation, as follows:
Jurisdiction and Venue

l. Jurisdiction of this cause is based on Section 502 of the Employee Retirement
Security Act of 1974, 29 U.S.C. Section ll32, 1145 (“ERISA”), as amended, and 28 U.S.C.
Section 1331, the National Labor Relations Act, 29 U.S.C. Section 186, and federal common
law.

2. The Northern District of lllinois is the proper venue pursuant to 29 U.S.C. Section
l l32(e)(2) as the Plaintiffs Funds are administered here in this judicial district.

The Parties

3. The Plaintiffs are the TRUSTEES OF THE CHICAGO PAINTERS AND
DECOMTORS PENSION FUND, TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS HEALTH AND WELFARE FUND, TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS DEFERRED SAVINGS FUND, TRUSTEES OF THE
CHICAGO PAINTERS AND DECORATORS APPRENTICESHIP FUND, TRUSTEES OF
THE CHICAGO PAINTERS AND DECORATORS SCHOLARSHIP FUND, and TRUSTEES
OF THE CHICAGO PAlNTERS AND DECORATORS JOINT COOPERATION TRUST
FUND (“the Funds”), and have standing to sue pursuant to 29 U.S.C. Section ll32(d)(l).

4. The Funds have been established pursuant to collective bargaining agreements

previously entered into between the Painters District Council #l4 and its affiliated locals (the

Case: 1:19-cv-01579 Document #: 1 Filed: 03/05/19 Page 3 of 5 Page|D #:3

“Union”) and certain employer associations whose employees are or Were covered by one or
more collective bargaining agreements with the Union.

5. The Funds are maintained and administered in accordance with and pursuant to
the provisions of the National Labor Relations Act, 29 U.S.C. Section 186, et seq., as amended,
ERISA, 29 U.S.C. Section lOOl, et seq., and also pursuant to the terms and provisions of the
collective bargaining agreements and Declarations of Trust (“Trust Agreement”) which
established the Funds.

6. Defendant COMMERCIAL CONSTRUCTION INC. (“COMMERCIAL”),
an lllinois corporation, is an employer engaged in an industry affecting commerce which entered
into a collective bargaining agreements (“Labor Agreement”) with the Union on or about April
6, 1999, whereby COMMERCIAL agreed to be bound by the provisions of the Labor
Agreement and any subsequent agreements negotiated between the Union and certain employer
associations A copy of the Labor Agreement is attached as “EXHIBIT A.”

The Agreements

7. Pursuant to the provisions of the Labor Agreement, COMMERCIAL is bound to
the Trust Agreements and is required to make periodic contributions to the Funds for each hour
worked by its bargaining unit employees working within the occupational and jurisdictional
scope described therein at the rate and in the manner specified by the Labor Agreement and the
Trust Agreements. ln addition, COMMERCIAL is required to make contributions to the Funds
measured by hours worked by subcontractors performing painters’ or tapers’ work who fail to
make contributions to the Funds.

8. Under the terms of the Labor Agreement and Trust Agreement to which it is

bound, COMMERCIAL is required to submit all necessary books and records to Plaintiffs’

Case: 1:19-cv-01579 Document #: 1 Filed: 03/05/19 Page 4 of 5 Page|D #:4

auditor for the purpose of determining whether or not COMMERCIAL is in compliance with its
obligation to contribute to the Funds. In addition, the Labor Agreement and the Trust
Agreements require COMMERCIAL to pay liquidated damages, interest, auditor’s fees, and all
attorneys fees and court costs incurred by the Funds in the collection process.

9. COMMERCIAL has breached the provisions of the Labor Agreement and Trust
Agreements by failing to submit all of the required monthly contributions for the period from
November 2018 through January 2019. In addition, COMMERCIAL has breached the
provisions of the Labor Agreement and Trust Agreement by failing to timely pay
contributions in accordance with the due dates in the Agreements and owes liquidated
damages owed on those contributions for certain work months for the period from November
2018 thr0ugh January 2019.

lO. Pursuant to the provisions of the Labor Agreement and Trust Agreements,
COMMERCIAL is required to pay liquidated damages, auditor fees and all attorneys’ fees and
court costs incurred by the Funds in the collection process.

ll. Plaintiffs have complied with all conditions precedent in bringing this suit.

l2. Plaintiffs have been required to employ the undersigned attorneys to collect the
monies that may be found to be due and owing from COMMERCIAL.

l3. COMMERCIAL is obligated to pay the attorneys’ fees and court costs incurred
by the Plaintiffs pursuant to the Labor Agreement, the Trust Agreements and 29 U.S.C. Section
ll32(g)(D).

l4. Pursuant to 29 U.S.C. Section ll32(g)(2)(C), Plaintiffs are entitled to an amount
equal to the greater of:

(i) interest on the unpaid contributions; or

Case: 1:19-cv-01579 Document #: 1 Filed: 03/05/19 Page 5 of 5 Page|D #:5

(ii) liquidated damages provided for under the Trust Agreements not in excess
of 20% of the amount that is due.

WHEREFORE, Plaintiffs pray for relief as follows:

A. COMMERCIAL be ordered to produce its books and records for a fringe benefit
contribution compliance audit for the period from October 1, 2015 through the present;

B. Judgment be entered against COMMERCIAL and in favor of Plaintiffs, in the
amount shown to be due under the audit;

C. That Plaintiffs be awarded their costs herein, including audit costs, interest,
reasonable attorneys’ fees and court costs incurred in the prosecution of this action, together with
liquidated damages in the amount of 20%, all as provided in the Labor Agreement, Trust
Agreements, and 29 U.S.C. Section 1132(g); and

D. Such other and further relief as the Court deems appropriate

Respectfully submitted,

TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS PENSION FUND, et al.,

By: /s/ Brian C. James
One of their Attomeys

DONALD D. SCHWARTZ
JAMES R. ANDERSON
BRIAN C. JAMES

ARNOLD AND KADJAN LLP
35 East Wacker Drive., Suite 600
Chicago, lllinois 60601

(312) 236-0415

